Citation Nr: 1545344	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  07-17 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation prior to June 2, 2011 and in excess of 10 percent therefrom for history of chondromalacia and bursitis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976, November 1990 to April 1991, July 1991 to October 1991, and October 2004 to March 2006.  He also has an unverified period of service in the Army National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2006 and July 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Board remanded the issues of entitlement to an initial compensable evaluation for right knee disability and service connection for an acquired psychiatric disorder.  In July 2012, the RO granted a 10 percent evaluation for right knee disability, effective from June 2, 2011.  As a higher schedular evaluation for right knee disorder is possible, the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In March 2014, the RO granted the claim for service connection for anxiety disorder with post traumatic stress symptoms.  This is considered a full grant of the benefit sought on appeal and, therefore, there remains no controversy for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In addition to the paper claims files, the Board has reviewed the Veteran's electronic claims fils.  The electronic claims file is part of the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.


FINDINGS OF FACT

For the entire appeal period, the Veteran's right knee disability has been manifested by pain and pain on use with restriction of motion and increased pain symptoms during flare-ups; but arthritis, "locking," effusion, instability/subluxation, cartilage removal, and impairment of the tibia and fibula are not shown and the symptoms do not more nearly approximate ankylosis, flexion limited to 60 degrees, extension limited to 5 degrees, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating prior to June 2, 2011 for right knee disability are met; and the criteria for an initial rating excess of 10 percent prior to and from June 2, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify. The record reflects that VA sent to the Veteran all required notice in a May 2006 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations. 

Also, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's April 2011 remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Per this remand, a VA examination was conducted in July 2011 that described the disability in sufficient detail so that the Board's evaluation of the claimed disabilities will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation in excess of 0 percent prior to June 2, 2011 and in excess of 10 percent from June 2, 2011.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Schedular Criteria Applicable to the Knee and Other Considerations

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees, and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Slight subluxation or lateral instability is rated at 10 percent, moderate subluxation or lateral instability at 20 percent, and severe subluxation or lateral instability at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under Diagnostic Codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

Joint disabilities rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants no more than a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Analysis

Having carefully reviewed the evidence of record, the Board finds that a uniform 10 percent evaluation is warranted for the entire appeal period, and that the preponderance of the evidence is against an evaluation in excess of 10 percent.  The criteria for an evaluation in excess of 10 percent were not more nearly approximated at any point during the pendency of this appeal.  38 C.F.R. § 4.7.

The Board finds that a 10 percent evaluation is warranted for the period prior to June 2, 2011 as the Veteran's report of pain and pain on use with restricted motion along with increased pain symptoms during flare-ups is competent and credible evidence of disability under 38 C.F.R. § 4.59.  This is consistent with the rationale underlying the RO's award of a 10 percent rating from June 2, 2011 and warrants the minimum compensable evaluation.  Although no pain on motion was noted on VA examination in August 2007, the Veteran has reported pain on motion and the Board affords the Veteran the benefit-of-the-doubt in this regard.  38 U.S.C.A. § 5107; Gilbert, supra.

However, the criteria for an evaluation in excess of 10 percent are not more nearly approximated at any time during this appeal.  The Veteran's right knee disorder has not been manifested by arthritis, ankylosis, recurrent subluxation or lateral instability, or episodes of lock, pain and joint effusion.  Also, the Veteran had not had removal of cartilage, limitation of motion (extension or flexion) to a compensable degree, tibia and fibula impairment, or genu recurvatum.

Service treatment records reflect assessments for chondromalacia and bursitis.

Treatment records note bilateral knee pain in November 2005; an MRI of the right knee was unremarkable.  Report of VA examination dated in August 2007 reflects complaints of bilateral knee pain and history of right knee giving out in service along with chondromalacia.  The Veteran reported knee pain as 6/10 that increased with flare-ups.  He reported symptoms of pain, stiffness, limitation of motion and swelling.  Objectively, there was no joint swelling, effusion, tenderness or laxity.  There was no ankylosis or evidence of objective joint abnormality.  Active range of motion was from 0 to 140 degrees without objectively signs of pain.  There was no additional loss of motion following repetitive use testing.  X-ray was normal.

Report of VA examination dated in June 2011 reflects right knee complaints of giving way, instability, pain, stiffness, weakness, decreased speed of motion, dislocation/subluxation 1-2 times a year, repeated effusions, swelling, tenderness, and impaired knee motion.  The Veteran reported that he could stand 15-30 minutes and walk a quarter mile.  He reported intermittent but frequent use of a brace.  Objectively, gait was normal and there was no evidence of abnormal weight bearing.  Clinical findings were positive for tenderness, but there was no crepitus, clicks/snaps, grinding, instability, or meniscal abnormality.  Subpatellar tenderness was found.  Right knee range of motion was from 0 to 115 degrees, with no objective evidence of pain on motion.  There was no additional limitation of motion following repetitive use or pain.  Ankylosis was not shown.  X-ray showed normal right knee.  The Veteran was employed.  The diagnosis was chondromalacia of the right knee.  Functional impact was described as decreased mobility, problems with lifting and carrying, decreased strength, and pain causing mild interference with chores, shopping, sports, recreation, and travel; and moderate interference with exercise.

The criteria for an evaluation in excess of 10 percent are not met under any potentially applicable provision of the schedule, and there is no basis to assign a separate rating.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned 10 percent disability evaluation.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the Veteran's own report of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation under Diagnostic Code 5260, there must be the functional equivalent of flexion limited to 30 degrees, or more nearly approximating 30 degrees.  In this case, at worst, flexion is documented to be 115 degrees, which does not more nearly reflect 30 degrees.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than now assigned, as explained and discussed above.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee and other service-connected disability disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran or his representative.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

In summary, a 10 percent evaluation is granted for the period prior to June 2, 2011; however, an evaluation in excess of 10 percent prior to and from June 2, 2011 is denied.  The Board finds that there is no basis to "stage" the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial 10 percent rating prior to June 2, 2011 for right knee disability is granted.

An initial rating excess of 10 percent prior to and from June 2, 2011 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


